 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica,Local No. 213,AFL-CIOandGeneralMasonry,Inc. and Laborers International Union ofNorth America,Local No. 18,AFL-CIO. Case23-CD-184April 28, 1969DECISION AND DETERMINATION OFDISPUTEBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAThis is a proceeding pursuant to Section10(k) oftheNationalLaborRelationsAct, asamended,following charges filed by GeneralMasonry, Inc.,herein called-GeneralMasonryor the Employer,alleging that United Brotherhood of Carpenters andJoinersofAmerica,LocalNo. 213, AFL-CIO,herein called CarpentersLocal 213,has violatedSection 8(b)(4)(D) of the Act. A duly scheduledhearing was held before HearingOfficer Jerome L.Avedon on December27and 30, 1968. TheEmployer and CarpentersLocal213 appeared at thehearing and were affordedfullopportunity to beheard,to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.Pursuant to the provisions of Section3(b) of theAct, the NationalLaborRelationsBoard hasdelegated its powers in connection with the case to athree-member panel.The Board has reviewed the rulings of theHearing Officer made at the hearing and finds thatno prejudicial error was committed. The rulings arehereby affirmed.Upon the entire record in this case,including thebriefs of Carpenters Local 213 andthe Employer,the Board makes the following findings:I.THE BUSINESSOF THE EMPLOYERGeneralMasonry, Inc., a Texas corporation withitsprincipalofficeand place of business inPasadena,Texas, is engaged in the erection ofmasonry as a masonry contractor in the buildingand construction industry in various parts of theState of Texas. During the past 12 months GeneralMasonry, Inc., has purchased and received goodsfrom outside the State of Texas valued in excess of$50,000.The parties agree, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and itwilleffectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDThepartiesstipulated,andwe find, thatCarpenters Local 213 and LaborersInternationalUnion of North America, Local No. 18, AFL-CIO,herein referred to as Laborers Local 18, are labororganizations within the meaning of Section 2(5) ofthe Act.III.THEDISPUTEA. Background and Facts of the DisputeManhattanConstructionCompany of Texas,herein referred to asManhattan, is the generalcontractor on an addition and modification presentlybeing erected at the St.Luke's-Texas Children'sHospitalprojectinHouston,Texas.GeneralMasonry has a subcontract to perform the masonrywork at the site. GeneralMasonry has nocollective-bargainingagreementwithCarpentersLocal 213, having refused to renew an agreementwhichGeneralMasonry's predecessor had withLocal 213 and which expired May 1, 1968. GeneralMasonry is party to a collective-bargainingagreement with Laborers Local 18, pursuant towhich it employs laborers to erect, move anddisassemblemetaltubularscaffoldingattheabove-mentioned hospital site, as well as elsewhere.JamesM.Childs,Jr.,aconstructionsuperintendentforManhattan, testified that inSeptember 1968, when General Masonry laborerswere erecting scaffolding at the jobsite, CarpentersLocal 213's steward Westbrook advised Childs that"the carpenters would not stay there as long as thelaborers were doing their work." About a week laterWestbrook stated to Childs, "They told me not tolet the carpenters work as long as the laborers areputting up the bricklayers' scaffolding."Whereuponthecarpenters, includingWestbrook,who wereemployed by Manhattan and other contractors atthe site, ceased work and walked off the job. Thiswork stoppage continued for 1 day after which allcarpenters returned to work.On December 26, 1968, Null, an officer ofCarpentersLocal213,presentedhimself at aseparately located Houston building project whereGeneralMasonry was a subcontractor, and askedGeneralMasonry's foreman whether carpenterswould be used to do the scaffolding work thereinvolved.The foreman replied that laborers wouldbe used, at which time Null stated that "I guess youknow what I am going to do." A picket appeared atthe project that same day and on December 27. Thepicket sign stated "GeneralMasonry does notemploy members of nor have a contract with theCarpentersDistrictCouncil of Houston." As aresult of the picketing on December 27, none of theemployees of any other contractor or subcontractorscheduled to work on the site performed any work.B. The Work in DisputeThe work in dispute here is the erection,assembly, and dismantling of steel tubular section175 NLRB No. 101 CARPENTERSLOCAL NO. 213scaffoldsatconstructionprojectslocatedatHouston, Texas.C. The Contentions of the PartiesCarpentersLocal 213 contends that there isinsufficient evidence to establish reasonable cause tobelieve Section 8(b)(4)(D) was violated. Local 213contends it has not engaged in inducement orcoercion and insists it has no dispute with LaborersLocal 18 over work assignment.The Employer contends that Section 8(b)(4)(D)was violated by,inter alia,the threats and workstoppages initiated byCarpentersLocal 213 inSeptember and December pursuant to Local 213'sattempts to force the Employer to assign itsscaffoldingwork to Local 213's members ratherthan to laborers.The Employer further contends that the disputedwork belongs to laborers because of Employer, area,and industry practice, skill and efficiency, contractcoverage, and the Employer's assignment of thework to laborers.D. Applicability of the StatuteSection 10(k) of the Act empowers the Board todetermineadisputeoutofwhich a Section8(b)(4)(D) charge hasarisen.However, before theBoard proceeds with a determination of dispute itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.The record shows that in September, 1968,CarpentersLocal 213's steward at the hospitalconstruction site where laborers employed by theEmployer wereengagingin scaffolding work, toldthe general contractor on the site that carpentersand not laborers should perform that work, and thatthere would be a work stoppage if the scaffoldingwas not reassigned to the carpenters. Shortlythereafter, there having been no reassignment of thework, the steward led all carpenters at the site on a1-day work stoppage.The record further shows that in late December atanother Houston, Texas, construction job involvingthe Employer an officer of Carpenters Local 213,having first inquired, was told by the Employer thatlaborers rather than carpenters would perform thescaffoldwork there involved. Local 213's officerreplied, "I guess you know what I am going to do,"shortly after which a picket appeared and a workstoppage developed.In view of the conduct described above,' we findthat there is reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred and thatthedispute is properly before the Board fordetermination under Section 10(k) of the Act.''Tampa Sand and MaterialCo,132NLRB 1564,1568, 1581.'No finding has been made based on the activities of the HoustonDistrict Council as there is little if any evidence that it was acting as anagent of Carpenters Local 213. Moreover,the Council is not a partyherein.E.Merits ofthe Dispute'6171.Collective-bargaining agreementThe Employer and Laborers Local 18 are partiesto a collective-bargaining agreement which providesthat the scaffolding work shall be assigned to unitemployees, represented by Local 18. CarpentersLocal 213 has no contract with the Employer, andtheEmployer employs carpenters only on rareoccasions.2.Employer and industry practicesTestimony by the Employer and other masonrycontractors, as well as written statements by Texascontractorswho did not appear at the hearing,compels the conclusion that the overwhelmingpractice of this Employer as well as of the industry,both in the city of Houston and the State of Texas,is to assign scaffolding work to laborers rather thancarpenters.3.Employee skills and efficiency of operationScaffolding is first used when a masonry wall hasbeenerectedscaffold-high.Theerectionofscaffolding begins with the worker removing anyexcess material which was used to erect the wall. Ifthe terrain is uneven, he levels it with a shovelbefore placing the mud sill, a 2 x 10 foot scaffoldboard, flat on the ground, parallel to the masonrywall.The worker next sets a scaffold frame on the mudsilland attaches a 7 x 5 foot cross brace. The bracehas a hole in the end which is slipped into a metalstud protruding from the scaffold frame. The braceispushed onto the stud until a gravity-lock pin inthe stud drops. The worker then takes a secondscaffold frame and connects it with the other end ofthe cross brace, and repeats this process with asecond cross brace on the other side of the scaffold,making one complete section of scaffold. Ifadditional leveling is then required it is done bymeans of a base plate and screw foot. Level isdetermined by a plumb.The worker next attaches the side brackets,triangular pieces of metal, to the sides of the framenext to the wall. He then lays two 15 x 2 x 10 footboards loose across the side brackets for the masonto stand on. He also lays four or five such boardsacross the top of the scaffold frame itself. As themason raises the height of the wall, the side bracketis progressively raised.After the mason is finished, the worker (called amason tender) places a second set of frames on topof the first set to raise the height of the wall scaffoldto the next height. The first and' second heights of'CarpentersLocal213 introduced no evidence concerning the merits ofthe dispute 618DECISIONSOF NATIONAL LABOR RELATIONS BOARDscaffoldsare connected with a coupling pin?Ahalf-inchmetal screw is screwed into the scaffoldframe and through a hole in the coupling pin tosecure it.When the second height is completed, theworker moves the board from the platform of thefirst level of scaffold to that of the second. He alsoraises the side brackets to the lowest position on,thesecond frame. For dismantling the operation is justreversed.-No special skills or,tools are required to erect ordisassemblescaffolding.Bothcarpentersandlaborers possess the requisite abilities to perform thework.As stated above, the Employer does not regularlyemploy carpenters.To reassign this work tocarpenters would therefore entail loss of work by thelaborerswho have been performing it. Moreoveronly 1 hour per day is required to perform actualerectionordisassembly of scaffolding.As theEmployer has little other regular employment forcarpenters,much down time would be involved ifcarpenters were assigned the work. Laborers, on theother hand, are used elsewhere by the Employerwhen there is no scaffolding work to be done.F. Conclusions as to theMerits ofthe DisputeOn the basis of the record as a whole, and uponappraisalof all relevant considerations, we believethat the work in dispute should be awarded toemployees,representedby Laborers Local 18. Thefact that the Employer's assignmentconforms to itsown andthe area practice and is consistent with itscollective-bargainingagreement,thefactthatlaborers employed by General Masonry not onlyhave therequisiteskillbut are familiar with allfacetsof the work, and the attendant efficiency ofoperations leads us toconclude thatGeneralMasonry'sassignmentof the work should not bedisturbed.Therefore, we shall determine the disputeby assigningthe work in question to employees ofGeneral Masonryrepresentedby Laborers Local 18.Inmakingthisdetermination,which is limited tothe controversy which gave rise to this proceeding,we are notassigningthe work to Local 18, or itsmembers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, theNational Labor Relations Boardherebymakes the following determination of thedispute.1.Employees employed by General Masonry,Inc.,who are represented by Laborers InternationalUnion of North America, Local No. 18, AFL-CIO,ratherthancarpentersrepresented byUnitedBrotherhood of Carpenters and Joiners of America,Local No. 213, AFL-CIO, are entitled to performthe erection, assembly, and dismantling of steeltubular section scaffolds used in the erection ofmasonry walls at construction projects located atHouston, Texas.2.United Brotherhood of Carpenters and JoinersofAmerica,LocalNo. 213, AFL-CIO, is notentitled by means proscribed by Section 8(b)(4)(D)of the Act, to force or require the Employer,General Masonry, Inc., to assign the above work tocarpenters represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, United Brotherhoodof Carpenters and Joiners of America, Local No.213,AFL-CIO, shall notify the Regional DirectorforRegion 23, in writing, whether it will or will notrefrain from forcing or requiring the Employer,GeneralMasonry, Inc., by means proscribed bySection 8(b)(4)(D) to assign the work in dispute tocarpenters,ratherthan to employees of theEmployer who are represented by Laborers Local18.On the record before us,we find no merit in the Employer's request fora broad RemedialOrder.Such request is thus hereby denied.